In a habeas corpus proceeding, the appeal is from a purported judgment of the Supreme Court, Dutchess County, which the notice of appeal states was entered July 2, 1971. It appears that a decision was rendered on June 11, 1971 and that appellant intended to appeal from the judgment thought to have been entered on that decision. However, no such judgment was entered. A subsequent decision was rendered on October 8, 1971, upon reargument, and a judgment thereofi was entered on November 17, 1971, inter alia, giving relator credit, against his prison term, for time served on a different sentence. We deem it proper to view the November judgment as the one from which the appeal was taken. Appeal dismissed as moot, without costs, in view of the fact that relator’s sentence terminated on July 5, 1972. Hopkins, Acting P. J., Munder, Martuscello, Gulotta and Christ, JJ., concur.